Citation Nr: 1343129	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 1, 1999, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran had active duty for training from July 1978 to September 1978 and active military service from September 1983 to April 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is currently in the jurisdiction of the Boston, Massachusetts RO.  

The case is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board in October 2005 and October 2009 when it was remanded for further development.  In March 2011, the Board denied the Veteran's claim for entitlement to an earlier effective date for the award of service connection for degenerative disc disease of the lumbar spine and an earlier effective date for the award of TDIU.  The Veteran appealed this decision and, in April 2013, the Court issued a memorandum decision that upheld the Board's denial of entitlement to an earlier effective date for the award of service connection for degenerative disc disease of the lumbar spine, and vacated the Board's March 2011 decision as to the claim for entitlement to an earlier effective date for the award of TDIU, and remanded the claim to the Board.  In addition, the Court found that the Board's discussion of the Veteran's clear and unmistakable motion was inadequate as well as to consider whether the Veteran had a pending, unadjudicated June 1987 TDIU claim and remanded the issue of entitlement to an earlier effective date for TDIU to the Board for further adjudication.  

The Veteran testified at hearings held before Veterans Law Judges in February 2005 and November 2005 and while the appeal was at the Court he indicated that he did not wish to testify at a third Board hearing.  As such, this matter remains before the Veterans Law Judges who participated in the March 2011 Board decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In April 2013, the Court vacated the Board's March 2011 decision with respect to the matter of entitlement to an earlier effective date for the award of TDIU, and remanded to the Board the matter of whether there was clear and unmistakable error in the December 1986 rating decision that did not adjudicate a claim for service connection for a back disability. 

Historically, a December 1986 rating decision granted service connection for a bilateral knee disability, but did not adjudicate the matter of entitlement to service connection for a back disability.  The Veteran alleges that there was clear and unmistakable error in the December 1986 rating decision because the July 1986 VA examination (for his knees) did not involve a complete review of his service treatment records which reflected a back injury in-service, and that if such review would have been conducted, he would have been afforded an earlier effective date for his grant of service connection for a back disability (currently effective from April 1, 1999).  Alternatively, the Veteran has alleged that there was CUE in the December 1986 rating decision as there was sufficient evidence to sympathetically interpret an informal claim for service connection for a back disability at the time of the rating decision.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, to date, the RO has taken no action with respect to the Veteran's clear and unmistakable error claim.  

In this regard, the Board observes that in an April 1990 decision, the Board denied entitlement to an increased rating for the Veteran's service-connected right and left knee disabilities.  In remanding this case in light of the Veteran's assertion that the December 1986 rating decision contained clear and unmistakable error, the Board notes (as indicated in the April 2013 Court memorandum decision) that the Veteran is on notice that the December 1986 rating decision may have been subsumed by the April 1990 Board decision.  See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); Manning v. Principi, 16 Vet. App. 534, 540-41 (2002) (regarding delayed subsuming).  To date, the Veteran has not alleged that the April 1990 Board decision contains clear and unmistakable error.  

In the memorandum decision, the Court also declared the Board "ignored the possibility" that the Veteran filed a claim for a TDIU in June 1987 that "may still be pending."  On remand, the RO must adjudicate this issue in the first instance.

Accordingly, the Board finds the Veteran's claim for an earlier effective date for TDIU is inextricably intertwined with the motion for clear and unmistakable error in the December 1986 rating decision as well as the potentially pending, unadjudicated June 1987 TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

In light of the foregoing, the Board has no discretion and must remand this case to the RO for its initial consideration of the Veteran's inextricably intertwined motion of clear and unmistakable error.  

Accordingly, the case is REMANDED for the following action:

1. The RO must adjudicate the issue of clear and unmistakable error in the December 1986 rating decision that did not adjudicate service connection for a back disability as well as whether the Veteran has a pending, unadjudicated June 1987 TDIU claim.  

2. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
              DAVID L. WIGHT	C. CRAWFORD
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


